Filed 11/18/16
                 CERTIFIED FOR PUBLICATION



       IN THE COURT OF APPEAL OF THE STATE OF
                     CALIFORNIA

                 SECOND APPELLATE DISTRICT

                       DIVISION ONE


In re CARLOS H., a Person             B268893
Coming Under the Juvenile Court       (Los Angeles County
Law.                                  Super. Ct. No. PJ51548)


THE PEOPLE,

       Plaintiff and Respondent,

       v.

CARLOS H.,

       Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Morton Rochman, Judge. Affirmed.
     Courtney M. Selan, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Kamala D. Harris, Attorney General, Gerald A. Engler,
Chief Assistant Attorney General, Lance E. Winters, Senior
Assistant Attorney General, Jonathan J. Kline and
Amanda V. Lopez, Deputy Attorneys General, for Plaintiff
and Respondent.
                     ——————————
      Pursuant to Welfare and Institutions Code section
602,1 the People filed a petition alleging that Carlos H.
(Carlos) committed two counts of sexual battery against a
female high school classmate. The juvenile court, prior to
adjudication, issued a restraining order against Carlos
prohibiting him from, among other things, contacting the
victim through a third party, and directing him to stay 100
yards away from the victim (the order). On appeal, Carlos
contends that the juvenile court abused its discretion,
because the form used by the court to enter the order, form
JV-255, purportedly does not permit such restrictions.2
      We disagree and, accordingly, affirm the juvenile
court’s issuance of the order.



     1
      All further statutory references are to the Welfare
and Institutions Code unless otherwise indicated.
     2
       Initially, Carlos challenged other aspects of the order,
such as the purported lack of evidence supporting the order.
However, those arguments were subsequently rendered moot
when, during the appellate briefing process, there was an
adjudication, which found the allegations of the petition to
be true.




                              2
                      BACKGROUND
I.    The incident
      On March 19, 2015, while at school, Carlos (aged 15 at
the time) asked the victim for a hug. Although the victim
did not know Carlos well—they had previously attended the
same elementary school—she reluctantly gave him one.
Carlos then asked her for a second hug while he stared at
her breasts. The victim told him to stop staring at her
breasts, and she walked away without hugging him. Carlos
followed the victim and poked her in the buttocks. He then
reached around the victim and grabbed her right breast.
The victim reported the incident to the school’s resource
sheriff deputy. During an interview with the deputy, Carlos
admitted that he poked the victim’s buttocks and grabbed
her breast and stated that he had “messed up.”
II. The order
      On May 29, 2015, the People filed a petition alleging
two counts of misdemeanor sexual battery (Pen. Code,
§ 243.4, subd. (e)(1)). On that same day, Carlos denied the
allegations.
      On November 17, 2015, the People requested a
restraining order “for the victim’s safety as well as the
public’s safety.” The hearing on the restraining order was
continued to November 30, 2015, in order that Carlos’s
assigned counsel, who was ill, could attend the hearing. In
the interim, the juvenile court orally ordered Carlos to have
“no contact directly or indirectly in any way” with the victim




                              3
and to “have no other person on your behalf contact her.”
Carlos’s counsel did not object to this order.
       On November 30, 2015, the People presented the court
and defense counsel with a proposed restraining order “on
Form No. JV255 commonly called Restraining Order-
Juvenile” (the form).
       The form has several numbered sections that contain
pre-printed orders for the court to select from depending on
the facts of a particular case; the court need only check a box
to select an option. For example, section 4 of the form
includes three pre-printed options for restraining orders for
a “child in delinquency proceedings.” Section 5, which
applies to orders for a person “other than [a] child in
delinquency proceedings,” contains a much longer list of
possible options, including options that are not offered in
section 4, such as specifying how far a restrained person
“must stay away” from the protected person and/or certain
locations, such as the home, workplace or school of the
protected person.
       Section 9 on the form, in contrast to sections 4 and 5,
does not offer a menu of pre-printed choices; instead, it
leaves a blank for the court to specify any “other orders” it
deems necessary.
       On the form prepared by the People, a box in section 4
was checked which required Carlos to “not contact, threaten,
stalk or disturb the peace” of the victim. Section 9 was also
filled out; it contained two orders that were not pre-printed




                               4
on the form: “Stay 100 yards away from victim”;3 and “no
contact with the victim through a third party” (collectively,
the “other orders”)
       Carlos’s counsel objected to the proposed “other orders”
in section 9 on the ground that “they are seeking to have a
level of restraint that is not accorded to a young person who
is the subject of delinquency proceedings.” Defense counsel
argued that the proposed “other orders” included options
from section 5, which, according to Carlos’s counsel, was
improper because section 5 was designed to be used against
a “third party adult or third party pseudo parent,” not a
minor, such as Carlos. The People argued that, given the
facts of this particular case, the proposed “other orders” were
“appropriate” and the mere fact that certain options are
included in section 5, but not in section 4, does not mean
that the People are precluded from requesting such options
in section 9 in order to have a restraining order “particularly
tailored” to the facts of the instant case.
       The juvenile court signed the order, finding that the
“other orders” were “well made, well tailored, and
appropriate.” Carlos timely appealed.
III. The adjudication
       On July 11, 2016, the matter was adjudicated, and the
trial court sustained the petition, extended the order and
placed Carlos “home on probation.”


     3
      At the time, Carlos and the victim did not attend the
same school.




                              5
                       DISCUSSION
I.    Standard of review
      With regard to the issuance of a restraining order by
the juvenile court pursuant to section 213.5, appellate courts
apply the substantial evidence standard to determine
whether sufficient facts supported the factual findings in
support of a restraining order and the abuse of discretion
standard to determine whether the court properly issued the
order. (In re C.Q. (2013) 219 Cal.App.4th 355, 364; see In re
Brittany K. (2005) 127 Cal.App.4th 1497, 1512.)4 Because
this appeal is now confined to only whether the “other
orders” were properly included in the order, we will review
the trial court’s decision under the abuse of discretion
standard.
      “ ‘To show abuse of discretion, the appellant must
demonstrate the juvenile court exercised its discretion in an
arbitrary, capricious or patently absurd manner that
resulted in a miscarriage of justice.’ [Citation.] Throughout
our analysis, we will not lightly substitute our decision for
that rendered by the juvenile court. Rather, we must
indulge all reasonable inferences to support the decision of


     4
       Similarly, we review the grant or denial of a
preliminary or a permanent injunction (see, e.g., People ex
rel. Gallo v. Acuna (1997) 14 Cal.4th 1090, 1109; Horsford v.
Board of Trustees of California State University (2005) 132
Cal.App.4th 359, 390) or a domestic violence protective order
(S.M. v. E.P. (2010) 184 Cal.App4th 1249, 1264) under the
abuse of discretion standard.




                              6
the juvenile court and will not disturb its findings where
there is substantial evidence to support them.” (In re M.V.
(2014) 225 Cal.App.4th 1495, 1506–1507.)
      However, “[j]udicial discretion to grant or deny an
application for a protective order is not unfettered. The
scope of discretion always resides in the particular law being
applied by the court, i.e., in the ‘ “legal principles governing
the subject of [the] action . . . .” ’ ” (Nakamura v. Parker
(2007) 156 Cal.App.4th 327, 337.) Accordingly, the de novo
standard of review applies to issues of statutory
interpretation. (In re Cassandra B. (2004) 125 Cal.App.4th
199, 210 [interpreting § 213.5, subd. (a)]); see generally,
Bruns v. E–Commerce Exchange, Inc. (2011) 51 Cal.4th 717,
724 [“[s]tatutory interpretation is a question of law that we
review de novo”].)
II. The juvenile court did not abuse its discretion
      The parties have not directed us to and we are not
aware of any California case law interpreting or construing
the form. Consequently, we must turn to the relevant rules
of court and statutes upon which the form is premised.
      A.    The form’s statutory foundation
      The California Rules of Court provide that where, as
here, a petition has been filed pursuant to section 602, “the
court may issue restraining orders as provided in section
213.5.” (Cal. Rules of Court, rule 5.630, subd. (a).) The
California Rules of Court also provide that any such
restraining order “must be prepared on Restraining Order-




                               7
Juvenile (form JV-255).” (Cal. Rules of Court, rule 5.630,
subd. (f)(2).)
      Section 213.5 empowers the juvenile court to issue a
wide range of restraining orders. (§ 213.5, subd. (d)(1).) In
connection with petitions brought pursuant to section 602,
the juvenile court is empowered to issue a restraining order
to protect a number of different classes of people: (1) the
child who is the subject of the petition; (2) any other child in
the subject child’s household; (3) the child’s parent, guardian
or current caretaker; (4) the child’s current or former
probation officer or court appointed special advocate; and
(5) “any person the court finds to be at risk from the conduct
of the child . . . .” (§ 213.5, subd. (b).)
      In order to protect the first four classes of protected
persons, the juvenile court is empowered to enjoin “any
person” from “molesting, attacking, striking, stalking,
threatening, sexually assaulting, battering, harassing,
telephoning, including, but not limited to, making annoying
telephone calls as described in Section 653m of the Penal
Code, destroying the personal property, contacting, either
directly or indirectly, by mail or otherwise, coming within a
specified distance of, or disturbing the peace of” those
protected persons. (§ 213.5, subd. (b).) This language is
mirrored in section 5 of the form.
      However, when the child is the person whose conduct
must be restrained, the Legislature did not repeat the list of
enjoinable conduct that it used for the other classes of
protected persons. Instead, the Legislature opted for a less




                               8
detailed, more generalized list: the court may enjoin “the
child from contacting, threatening, stalking, or disturbing
the peace of any person the court finds to be at risk from the
conduct of the child.” (§ 213.5, subd. (b).) This language is
mirrored in section 4 of the form.
       Section 213.5 is part of a web of statutory provisions
known as the “juvenile delinquency laws.” (In re Charles G.
(2004) 115 Cal.App.4th 608, 614.) “The purpose of juvenile
delinquency laws is twofold: (1) to serve the ‘best interests’
of the delinquent ward by providing care, treatment, and
guidance to rehabilitate the ward and ‘enable him or her to
be a law-abiding and productive member of his or her family
and the community,’ and (2) to ‘provide for the protection
and safety of the public . . . .’ ” (Ibid.) Section 202,
subdivision (b), in pertinent part, provides: “Minors under
the jurisdiction of the juvenile court as a consequence of
delinquent conduct shall, in conformity with the interests of
public safety and protection, receive care, treatment and
guidance that is consistent with their best interest, that
holds them accountable for their behavior, and that is
appropriate for their circumstances. . . .” (Italics added.)
      Under the juvenile delinquency laws, and consistent
with their overarching purpose, the juvenile court is
expressly authorized to make “any and all reasonable orders
for the care, supervision, custody, conduct, maintenance, and
support of the child . . . .” (§ 362, subd. (a), italics added.)
      The question effectively posed by this appeal is this:
What is the significance, if any, in the Legislature’s shorter




                               9
more generalized approach to identifying threatening
conduct by the child—does it matter that the Legislature did
not specify that the child may be prohibited from contacting
a protected person both directly and indirectly; does it
matter that the Legislature did not specify that the child
may be prohibited from disturbing the peace of a protected
person by having to stay a certain distant away? We hold
there is no meaningful significance.
      B.    California law for interpreting statutes
      “We begin with the fundamental rule that our primary
task is to determine the lawmakers’ intent.” (Delaney v.
Superior Court (1990) 50 Cal.3d 785, 798.) “In construing
statutes, we aim ‘to ascertain the intent of the enacting
legislative body so that we may adopt the construction that
best effectuates the purpose of the law.’ ” (Klein v. United
States of America (2010) 50 Cal.4th 68, 77 (Klein).)
California courts “have established a process of statutory
interpretation to determine legislative intent that may
involve up to three steps.” (Alejo v. Torlakson (2013) 212
Cal.App.4th 768, 786–787 (Alejo).) The “key to statutory
interpretation is applying the rules of statutory construction
in their proper sequence . . . as follows: ‘we first look to the
plain meaning of the statutory language, then to its
legislative history and finally to the reasonableness of a
proposed construction.’ ” (MacIsaac v. Waste Management
Collection & Recycling, Inc. (2005) 134 Cal.App.4th 1076,
1082 (MacIsaac).)




                               10
       “The first step in the interpretive process looks to the
words of the statute themselves.” (Alejo, supra, 212
Cal.App.4th at p. 787; see Klein, supra, 50 Cal.4th at p. 77
[“ ‘statutory language is generally the most reliable indicator
of legislative intent’ ”].)
       “If the interpretive question is not resolved in the first
step, we proceed to the second step of the inquiry. [Citation.]
In this step, courts may ‘turn to secondary rules of
interpretation, such as maxims of construction, “which serve
as aids in the sense that they express familiar insights about
conventional language usage.” ’ [Citation.] We may also
look to the legislative history. [Citation.] ‘Both the
legislative history of the statute and the wider historical
circumstances of its enactment may be considered in
ascertaining the legislative intent.’ [Citation.] [¶] ‘If
ambiguity remains after resort to secondary rules of
construction and to the statute’s legislative history, then we
must cautiously take the third and final step in the
interpretive process. [Citation.] In this phase of the process,
we apply “reason, practicality, and common sense to the
language at hand.” [Citation.] Where an uncertainty exists,
we must consider the consequences that will flow from a
particular interpretation. [Citation.] Thus, “[i]n
determining what the Legislature intended we are bound to
consider not only the words used, but also other matters,
‘such as context, the object in view, the evils to be remedied,
the history of the times and of legislation upon the same
subject, public policy and contemporaneous construction.’




                               11
[Citation.]” [Citation.] These “other matters” can serve as
important guides, because our search for the statute’s
meaning is not merely an abstract exercise in semantics. To
the contrary, courts seek to ascertain the intent of the
Legislature for a reason—“to effectuate the purpose of the
law.” ’ ” (Alejo, supra, 212 Cal.App.4th at pp. 787–788; see
MacIsaac, supra, 134 Cal.App.4th at p. 1084.)
      We do not necessarily engage in all three steps of the
analysis. “It is only when the meaning of the words is not
clear that courts are required to take a second step and refer
to the legislative history.” (Soil v. Superior Court (1997) 55
Cal.App.4th 872, 875.) “If ambiguity remains after resort to
secondary rules of construction and to the statute’s
legislative history, then we must cautiously take the third
and final step in the interpretative process.” (MacIsaac,
supra, 134 Cal.App.4th at p. 1084.)
      C.    The interpretation offered by Carlos is not
reasonable
      Carlos argues that he cannot be restrained from
contacting the victim through a third party because section 4
of the form (and the relevant part of section 213.5,
subdivision (b)) does not expressly prohibit such indirect
contact by the child who is the subject of the 602 petition.
Only section 5 of the form, which is not applicable to him,
expressly prohibits “indirect” contact with a protected
person. Similarly, Carlos argues that he cannot be
prevented from disturbing the peace of the victim by coming
within 100 yards of her because section 4 of the form (and




                             12
the relevant part of section 213.5, subdivision (b)) does not
expressly allow a “stay away” restriction; only section 5 of
the form provides for such a restriction.
      Implicitly, Carlos is arguing that our interpretation of
the form and, by extension, section 213.5 should be governed
by a maxim of statutory construction, expressio unius est
exclusio alterius—that is, “[t]he expression of some things in
a statute necessarily means the exclusion of other things not
expressed.” (Gikas v. Zolin (1993) 6 Cal.4th 841, 852.) This
maxim provides that “[w]hen the Legislature ‘has employed
a term or phrase in one place and excluded it in another, it
should not be implied where excluded.’ ” (Pasadena Police
Officers Assn. v. City of Pasadena (1990) 51 Cal.3d 564, 576.)
“ ‘[U]nder the doctrine of expressio unius est exclusio alterius
we must infer that the listing of terms and conditions is
complete, and that there are no additional requirements
which bind petitioner.’ ” (People v. Johnson (1988) 47 Cal.3d
576, 593.)
      However, the doctrine of expressio unius est exclusio
alterius has been defined by our Supreme Court as a “mere
guide[ ]” to be utilized when a statute is ambiguous. (Dyna–
Med, Inc. v. Fair Employment & Housing Com. (1987) 43
Cal.3d 1379, 1391.) The Supreme Court has further limited
this principle of statutory construction as follows: “ ‘[T]he
maxim expressio unius est exclusio alterius is
inapplicable . . . “where no reason exists why persons and
things other than those enumerated should not be included,
and manifest injustice would follow by not including




                              13
them . . . .” ’ ” (People v. Reed (1996) 13 Cal.4th 217, 227.)
Further, our Supreme Court has noted: “It is true that the
canon of construction upon which respondent rests its case
should be applied ‘where appropriate and necessary to the
just enforcement of the provisions of a statute.’ [Citation.]
Nevertheless, expressio unius est exclusio alterius is no
magical incantation, nor does it refer to an immutable rule.
Like all such guidelines, it has many exceptions . . . .”
(Estate of Banerjee (1978) 21 Cal.3d 527, 539.) In Estate of
Banerjee, the Supreme Court listed some of the exceptions to
the doctrine, including the following: “The rule is
inapplicable: where no manifest reason exists why other
persons or things than those enumerated should not be
included and thus exclusion would result in injustice.”
(Estate of Banerjee, supra, 21 Cal.3d at p. 539, fn. 10.) In the
case of In re Michael G. (1988) 44 Cal.3d 283, 291, the
Supreme Court noted: “ ‘This rule, of course, is inapplicable
where its operation would contradict a discernible and
contrary legislative intent.’ ”
      Here, there is no discernible reason why a minor, such
as Carlos, should not be prohibited from contacting his/her
victim either directly or indirectly, or be prohibited from
disturbing the peace of the victim by being required to stay
100 yards away from him or her. Under Carlos’s reasoning,
the fact that section 4 does not contain the words “molest,”
“attack,” “strike,” “sexually assault,” “batter,” or “harass,”
while the inapplicable section 5 does, would mean that the
juvenile court would not be permitted to prohibit him from




                              14
doing all of those things to the victim in this case. In other
words, Carlos’s interpretation would invite a manifest
injustice—the juvenile court would not be able to enjoin him
from doing the same exact thing that led to the filing of the
petition in the first place. Such an interpretation is patently
at odds with the express intent of the Legislature to protect
both minors and their victims, as well as other members of
the public at large.
      In short, we are unpersuaded by the premise inherent
in Carlos’s argument that the Legislature intended that
persons threatened by a minor should enjoy less protection
than persons threatening the minor. Section 9 on the form
was included so that the juvenile court could do precisely
what it did here—complement the general guidance offered
by section 4 of the form and section 213.5, subdivision (b)—
by tailoring the restraining order to match the particular
facts of the case by either adding more and/or more specific
restrictions. Section 9, in other words, is a mechanism
whereby the juvenile court can issue an order that further
promotes the dual purposes of the juvenile delinquency laws:
serving the best interests of the delinquent minor and
providing for the protection and safety of the public.
      Accordingly, we hold that the order, including the
“other orders” in section 9 of the form, was a reasoned and
reasonable response by the juvenile court to Carlos’s conduct
and the other relevant facts of the case (e.g., the fact that
Carlos and the victim no longer attend the same school).
Moreover, the order was entirely consistent with the public




                              15
policy objectives underlying the juvenile delinquency laws
generally and section 213.5 specifically. Because the
juvenile court’s decision was not arbitrary, capricious or
patently absurd, we affirm the order.
                        DISPOSITION
      The issuance of the restraining order is affirmed.
      CERTIFIED FOR PUBLICATION.

                                  JOHNSON, J.

We concur:



             ROTHSCHILD, P. J.



             CHANEY, J.




                             16